PER CURIAM.
These causes come here upon appeal from decrees of the District Court, Eastern District of New York, entered in cross-actions brought to recover damages arising out of a collision between the steamship Diaria and the bark Boylston. The District Court held the Diana solely in fault for the collision. The opinion of Judge Chatfield will he found in 181 Fed. 263. A majority of this court are of the opinion that the decrees should he-affirmed — that in the first cause with interest, and with a-single bill of costs', in both causes — upon the opinion of the District Judge.